

EXHIBIT 10.2
 
FIRST AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
 
THIS FIRST AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (“Agreement”) is
made and entered into as of ____________, 2007 by and among Small World Kids,
Inc., a Nevada corporation (the “Company”), and the investors listed on Exhibit
A attached hereto (each a “Purchaser” and collectively the “Purchasers”).
 
RECITALS
 
A.  Certain of the Purchasers purchased Secured Subordinated Convertible Notes
(the “October 2006 Notes”) in the aggregate Face Amount of $330,000 pursuant to
the terms of that certain Note Purchase Agreement, dated as of October 6, 2006
(the “Original Purchase Agreement”), as amended as of the date hereof (the
“April 2007 Amendment”, which together with the Original Purchase Agreement is
referred to as the “October 2006 Purchase Agreement”). In connection with the
October 2006 Notes, the Company issued to those Purchasers Common Stock Purchase
Warrants, which were subsequently substituted with Class A-2 Preferred Stock
Warrants (the “October 2006 Warrants”) exercisable for shares of the Company’s
Class A-2 Convertible Preferred Stock (the “Class A-2 Preferred Stock”). The
Class A-2 Preferred Stock is convertible into shares of the Company’s Common
Stock.
 
B.  The Company and the Purchasers who acquired the October 2006 Notes and the
October 2006 Warrants entered into that certain Registration Rights Agreement,
dated as of October 6, 2006 (the “Original Registration Rights Agreement”).
Those parties intend that the Original Registration Rights Agreement shall be
amended and restated in its entirety by this Agreement.
 
C.  Certain of the Purchasers purchased Secured Subordinated Convertible Notes
(the “April 2007 Notes”) in the aggregate Face Amount of at least $750,000
pursuant to the terms of that certain Note Purchase Agreement, dated as of the
date hereof (the “April 2007 Purchase Agreement”). In connection with the April
2007 Notes, the Company issued to those Purchasers Class A-2 Preferred Stock
Warrants exercisable for shares of the Company’s Class A-2 Preferred Stock (the
“April 2007 Warrants”).
 
D.  The October 2006 Purchase Agreement and the April 2007 Purchase Agreement
are collectively referred to as the “Purchase Agreements.” The October 2006
Notes and the April 2007 Notes are collectively referred to as the “Notes.” The
October 2006 Warrants and the April 2007 Warrants are collectively referred to
as the “Warrants.”
 
E.  Entering into this Agreement is required pursuant to the terms of the April
2007 Amendment and is a condition precedent to the obligation of the Purchasers
to purchase the April 2007 Notes under the April 2007 Purchase Agreement.
 
F.  The capitalized terms used in this Agreement that are not defined herein
shall have the meanings ascribed to them in the Purchase Agreements.


TERMS AND CONDITIONS
 
NOW THEREFORE, in consideration of the mutual agreements, covenants and
conditions and releases contained herein, the Company and THE Purchasers hereby
agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.   Definitions. As used herein:
 
1.1  The term “Holder” means any person owning or having the right to acquire
Registrable Shares or any assignee thereof in accordance with Section 2.8
hereof.
 
1.2  The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act (as defined below) and the applicable rules
and regulations thereunder, and the declaration or ordering of the effectiveness
of such registration statement.
 
1.3  For the purposes hereof, the term “Registrable Shares” means and includes
(i) the shares of Common Stock of the Company issued or issuable, directly or
indirectly, upon conversion of the Class A-2 Preferred Shares, and (ii) any
shares or other securities issued or issuable as a result of a stock split,
dividend or other distribution with respect to or in exchange for or in
replacement of the shares referenced in (i), excluding in all cases, however,
any Registrable Shares sold by a Person in a transaction in which his or her
rights under Section 2 are not assigned.
 
1.4  The term “Ownership Percentage” means and includes, with respect to each
Holder of Registrable Shares requesting inclusion of Registrable Shares in an
offering pursuant to this Agreement, the number of Registrable Shares held by
such Holder divided by the aggregate of (i) all Registrable Shares held by all
Holders requesting registration in such offering and (ii) the total number of
all other securities entitled to registration pursuant to any agreement with the
Company and held by others participating in the underwriting.
 
1.5  The term “Securities Act” means the Securities Act of 1933, as amended.
 
1.6  The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
1.7  The term “SEC” means the Securities and Exchange Commission.
 
1.8  The term “Public Offering” means and includes the closing of an
underwritten public offering pursuant to an effective registration statement
under the Securities Act, covering the offer and sale of securities to the
general public for the account of the Company.
 
2.   Registration Rights.
 
2.1   “Piggy Back” Registration. If at any time the Company shall determine to
register under the Securities Act (including pursuant to a demand of any
stockholder of the Company exercising registration rights) any of its Common
Stock (other than a registration relating solely to the sale of securities to
participants in a Company employee benefits plan, a registration on any form
which does not include substantially the same information as would be required
to be included in a registration statement covering the sale of the Registrable
Shares), it shall send to each Holder written notice of such determination and,
if within twenty (20) days after receipt of such notice, such Holder shall so
request in writing, the Company shall use its best efforts to include in such
registration statement all of the Registrable Shares that such Holder requests
to be registered, except that if, in connection with any offering involving an
underwriting of Common Stock to be issued by the Company, the managing
underwriter shall impose a limitation on the number of shares of Common Stock
included in any such registration statement because, in such underwriter’s
judgment, such limitation is necessary based on market conditions, the Company
shall be obligated to include in such registration statement, with respect to
the requesting Holder, only an amount of Registrable Shares equal to the product
of (i) the number of Registrable Shares that remain available for registration
after the underwriter’s cut back and (ii) such Holder’s Ownership Percentage, as
that term is defined in Section 1.4. If any Holder disapproves of the terms of
such underwriting, he may elect to withdraw therefrom by written notice to the
Company and the underwriter. Notwithstanding anything herein to the contrary,
the amount of Registrable Securities to otherwise be included in any
registration statement shall be subject to the limitations imposed by Rule 415
under the Securities Act as determined by counsel to the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2   Effectiveness.
 
(a)  The Company will use its best efforts to maintain the effectiveness for the
period described in the plan of distribution set forth in the registration
statement.
 
(b)  The Company will from time to time amend or supplement such registration
statement and the prospectus contained therein as and to the extent necessary to
comply with the Securities Act and any applicable state securities statute or
regulation.
 
2.3   Indemnification.
 
(a)   Indemnification of Holders. In the event that the Company registers any of
the Registrable Shares under the Securities Act, the Company will indemnify and
hold harmless each Holder and each underwriter of the Registrable Shares so
registered (including any broker or dealer through whom such shares may be sold)
and each person, if any, who controls such Holder within the meaning of the
Securities Act or any such underwriter within the meaning of Section 15 of the
Securities Act from and against any and all losses, claims, damages, expenses or
liabilities (or any action in respect thereof), joint or several, to which they
or any of them become subject under the Securities Act or under any other
statute or at common law or otherwise, and, except as hereinafter provided, will
reimburse each such Holder, such Holder’s directors and officers, each such
underwriter and each such controlling person, if any, for any legal or other
expenses reasonably incurred by them or any of them, as such expenses are
incurred, in connection with investigating, defending, or settling any actions
whether or not resulting in any liability, insofar as such losses, claims,
damages, expenses, liabilities or actions arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
registration statement, in any preliminary or amended preliminary prospectus or
in the prospectus (or the registration statement or prospectus as from time to
time amended or supplemented by the Company); (ii) arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein not
misleading; or (iii) any violation by the Company of the Securities Act, the
Exchange Act, a state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law; provided, however,
that the indemnity contained in this Section 2.3(a) will not apply where such
untrue statement or omission was made in such registration statement,
preliminary or amended, preliminary prospectus or prospectus in reliance upon
and in conformity with information furnished in writing to the Company in
connection therewith by such Holder of Registrable Shares, any such underwriter
or any such controlling person expressly for use therein. Promptly after receipt
by any Holder of Registrable Shares, any underwriter or any controlling person
of notice of the commencement of any action in respect of which indemnity may be
sought against the Company, such Holder of Registrable Shares, or such
underwriter or such controlling person, as the case may be, will notify the
Company in writing of the commencement thereof, and, subject to the provisions
hereinafter stated, the Company shall assume the defense of such action
(including the employment of counsel, who shall be counsel reasonably
satisfactory to such Holder of Registrable Shares, such underwriter or such
controlling person, as the case may be), and the payment of expenses insofar as
such action shall relate to any alleged liability in respect of which indemnity
may be sought against the Company. Such Holder of Registrable Shares, any such
underwriter or any such controlling person shall have the right to employ
separate counsel in any such action and to participate in the defense thereof in
the event the representation of such Holder, underwriter or controlling person
by counsel retained by or on the behalf of the Company would be inappropriate
due to conflicts of interest between any such person and any other party
represented by such counsel in such proceeding or action, in which case the
Company shall pay, as incurred, the fees and expenses of such separate counsel.
The Company shall not be liable to indemnify any person under this Section
2.3(a) for any settlement of any such action effected without the Company’s
consent (which consent shall not be unreasonably withheld). The Company shall
not, except with the approval of each party being indemnified under this Section
2.3(a) (which approval will not be unreasonably withheld), consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
parties being so indemnified of a release from all liability in respect to such
claim or litigation.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)   Indemnification of Company. In the event that the Company registers any of
the Registrable Shares under the Securities Act, each Holder of the Registrable
Shares so registered will indemnify and hold harmless the Company, each of its
directors, each of its officers who have signed the registration statement, each
underwriter of the Registrable Shares so registered (including any broker or
dealer through whom any of such shares may be sold) and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act from
and against any and all losses, claims, damages, expenses or liabilities (or any
action in respect thereof), joint or several, to which they or any of them may
become subject under the Securities Act or under any other statute or at common
law or otherwise, and, except as hereinafter provided, will reimburse the
Company and each such director, officer, underwriter or controlling person for
any legal or other expenses reasonably incurred by them or any of them, as such
expenses are incurred, in connection with investigating or defending any actions
whether or not resulting in any liability, insofar as such losses, claims,
damages, expenses, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
registration statement, in any preliminary or amended preliminary prospectus or
in the prospectus (or the registration statement or prospectus as from time to
time amended or supplemented) or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein not misleading, but only
insofar as any such statement or omission was made in reliance upon and in
conformity with information furnished in writing to the Company in connection
therewith by such Holder, expressly for use therein; provided, however, that
such Holder’s obligations hereunder shall be limited to an amount equal to the
net proceeds to such Holder of the Registrable Shares sold in such registration.
Promptly after receipt of notice of the commencement of any action in respect of
which indemnity may be sought against such Holder of Registrable Shares, the
Company will notify such Holder of Registrable Shares in writing of the
commencement thereof, and such Holder of Registrable Shares shall, subject to
the provisions hereinafter stated, assume the defense of such action (including
the employment of counsel, who shall be counsel reasonably satisfactory to the
Company) and the payment of expenses insofar as such action shall relate to the
alleged liability in respect of which indemnity may be sought against such
Holder of Registrable Shares. The Company and each such director, officer,
underwriter or controlling person shall have the right to employ separate
counsel in any such action and to participate in the defense thereof in the
event the representation of the Company, any of its officers or directors or any
underwriter or controlling person by counsel retained by or on the behalf of
such Holder would be inappropriate due to conflicts of interest between any such
person and any other party represented by such counsel in such proceeding or
action, in which case such Holder shall pay, as incurred, the fees and expenses
of such separate counsel, but only one such counsel. Notwithstanding the two
preceding sentences, if the action is one in which the Company may be obligated
to indemnify any Holder of Registrable Shares pursuant to Section 2.3, the
Company shall have the right to assume the defense of such action, subject to
the right of such Holders to participate therein as permitted by Section 2.3.
Such Holder shall not be liable to indemnify any person for any settlement of
any such action effected without such Holder’s consent (which consent shall not
be unreasonably withheld). Such Holder shall not, except with the approval of
the Company (which approval shall not be unreasonably withheld), consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the party
being so indemnified of a release from all liability in respect to such claim or
litigation.
 
2.4   Contribution. If the indemnification provided for in Section 2.3 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.
 
 
4

--------------------------------------------------------------------------------

 
 
2.5   Exchange Act Registration. With a view to making available to the Holders
the benefits of Rule 144 promulgated under the Act and any other rule or
regulation of the SEC that may at any time permit a Holder to sell securities of
the Company to the public without registration or pursuant to a registration on
Form S-3, the Company agrees, unless and until a decision to the contrary is
made by the Board of Directors in the exercise of its business judgment, to:
 
(a)   file on a timely basis with the Securities and Exchange Commission all
information that the Commission may require under either of Section 13 or
Section 15(d) of the Exchange Act and, so long as it is required to file such
information, take all action that may be required as a condition to the
availability of Rule 144 under the Securities Act (or any successor exemptive
rule hereinafter in effect) with respect to the Company’s Common Stock; and
 
(b)   furnish to any Holder forthwith upon request (i) a written statement by
the Company as to its compliance with the reporting requirements of Rule 144,
(ii) a copy of the most recent annual or quarterly report of the Company as
filed with the Securities and Exchange Commission, and (iii) any other reports
and documents that a Holder may reasonably request in availing itself of any
rule or regulation of the SEC allowing a Holder to sell any such Registrable
Shares without registration.
 
2.6   Further Obligations of the Company. Whenever the Company is required
hereunder to register Registrable Shares, it agrees that it shall also do the
following:
 
(a)   Furnish to each selling Holder such copies of each preliminary and final
prospectus and any other documents that such Holder may reasonably request to
facilitate the public offering of its Registrable Shares;
 
(b)   Use its best efforts to register or qualify the Registrable Shares to be
registered pursuant to this Agreement under the applicable securities or “blue
sky” laws of such jurisdictions as any selling Holder may reasonably request and
keep such registration or qualification effective during the period set forth in
Section 2.2(a) above; provided, however, that the Company shall not be obligated
to qualify to do business in any jurisdiction where it is not then so qualified
or to take any action that would subject it to the service of process in suits
other than those arising out of the offer or sale of the securities covered by
the registration statement in any jurisdiction where it is not then so subject;
 
(c)   Notify each Holder of Registrable Shares covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;
 
(d)   Cause all such Registrable Shares registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed;
 
(e)   Provide a transfer agent and registrar for all Registrable Shares
registered pursuant hereunder and a CUSIP number for all such Registrable
Shares, in each case not later than the effective date of such registration;
 
 
5

--------------------------------------------------------------------------------

 
 
(f)   In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement and other customary agreements,
in usual and customary form, with the managing underwriter of such offering.
Each Holder participating in such underwriting shall also enter into and perform
its obligations under such an agreement;
 
(g)   Furnish, at the request of any Holder requesting registration of
Registrable Shares pursuant to this Section 2, on the date that such Registrable
Shares are delivered to the underwriters for sale in connection with a
registration pursuant to this Section 2, if such securities are being sold
through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective:
 
(i)   at the request of any Holder, to furnish on the effective date of the
Registration Statement or, if the offering is underwritten, on the date that
Registrable Shares are delivered to the underwriters for sale, an opinion of
counsel, dated such date, representing the Company for the purposes of such
registration, addressed to the underwriters and to such Holder, stating that
such registration statement has become effective under the Securities Act and
that (i) to the best knowledge of such counsel, no stop order suspending the
effectiveness thereof has been issued and no proceedings for that purpose have
been instituted or are pending or contemplated under the Securities Act, (ii)
the registration statement, the related prospectus and each amendment or
supplement thereof comply as to form in all material respects with the
requirements of the Securities Act (except that such counsel need not express
any opinion as to financial statements or other financial data contained
therein), and (iii) such other opinions as reasonably may be requested by
counsel for the underwriters or by such Holder or its counsel;
 
(ii)   “comfort” letters signed by the Company’s independent public accountants
who have examined and reported on the Company’s financial statements included in
the registration statement, to the extent permitted by the standards of the
American Institute of Certified Public Accountants, covering substantially the
same matters with respect to the registration statement (and the prospectus
included therein) and (in the case of the accountants’ “comfort” letters) with
respect to events subsequent to the date of the financial statements, as are
customarily covered in opinions of issuer’s counsel and in accountants’
“comfort” letters delivered to the underwriters in underwritten public offerings
of securities, but only if and to the extent that the Company is required to
deliver or cause the delivery of such opinion or “comfort” letters to the
underwriters in an underwritten public offering of securities;
 
(h)   Make available for inspection by any seller of Registrable Shares, any
underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;
 
(i)    Furnish to each selling Holder, upon request, a copy of all documents
filed and all correspondence from or to the Securities and Exchange Commission
in connection with any such offering unless confidential treatment of such
information has been requested of the Securities and Exchange Commission;
 
(j)    Keep such registration continuously effective for the period of time
specified in Section 2.2(a) above;
 
(k)   promptly prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act, and to
keep such registration statement effective for that period of time specified in
Section 2.2(a) above;
 
 
6

--------------------------------------------------------------------------------

 
 
(l)   use best efforts to obtain the withdrawal of any order suspending the
effectiveness of a registration statement, or the lifting of any suspension of
the qualification of any of the Registrable Shares for sale in any jurisdiction,
at the earliest possible moment; and
 
(m)   Take such other actions as shall be reasonably requested by any Holder.
 
2.7   Expenses. In the case of a registration under Section 2.1 the Company
shall bear all costs and expenses of each such registration, including, but not
limited to, printing, legal and accounting expenses, Securities and Exchange
Commission filing fees and “blue sky” fees and expenses; provided, however, that
the Company shall have no obligation to pay or otherwise bear (i) any portion of
the fees or disbursements of more than one counsel for the Holders in connection
with the registration of their Registrable Shares, which in no event shall
exceed $25,000, (ii) any portion of the underwriter’s commissions or discounts
attributable to the Registrable Shares being offered and sold by the Holders of
Registrable Shares, or (iii) any of such expenses if the payment of such
expenses by the Company is prohibited by the laws of a state in which such
offering is qualified and only to the extent so prohibited.
 
2.8   Transfer of Registration Rights. The registration rights of a Holder of
Registrable Shares under this Agreement may be transferred as set forth below
provided (1) the transferee is bound by the terms of this Agreement and (2) the
Company is given written notice prior to such transfer. Accordingly, the
registration rights of a Holder of Registrable Shares may be transferred (i) to
any partner or affiliate of a Holder, (ii) in the case of an individual, to any
member of the immediate family of such individual or to any trust for the
benefit of the individual or any such family member or members, or (iii) to any
other transferee which receives at least 50% of the Registrable Shares held by
the transferror. Notwithstanding the foregoing, the registration rights of a
Holder under this Agreement may not be transferred to an entity, or a person
controlled by, under common control with or controlling such entity, which is a
direct competitor of the Company.
 
2.9   Market Stand-Off Agreement. Provided that all Holders are treated equally
and all officers and directors of the Company are also so bound, no Holder
shall, to the extent requested by any managing underwriter of the Company, sell
or otherwise transfer or dispose of (other than to donees who agree to be
similarly bound) any Registrable Shares during a period (the “Stand-Off Period”)
not to exceed 180 days following the effective date of a registration statement
of any secondary offering of the Company under the Securities Act, (or in each
case such shorter period as the Company or managing underwriter may authorize),
and except in each case, for securities sold as part of the offering covered by
such registration statement in accordance with the provisions of this Agreement.
In order to enforce the foregoing covenant, the Company may impose stock
transfer restrictions with respect to the Registrable Shares of each Holder
until the end of the Stand-Off Period; provided, that (a) the Holders shall not
be subject to this provision unless each officer, director and each person then
owning greater than one percent (1%) of the outstanding Common Stock (on a fully
diluted basis) has executed and remains bound by a comparable obligation; and
(b) nothing herein shall prevent any Holder from making a distribution of
Registrable Shares to an affiliate of such Holder that is otherwise in
compliance with applicable securities laws, so long as such distributee agrees
to be so bound.
 
Notwithstanding the foregoing, the obligations described in this Section 2.9
shall not apply to a registration relating solely to employee benefit plans on
Form S-1 or Form S-8 or similar forms which may be promulgated in the future, or
a registration relating solely to an SEC Rule 145 transaction on Form S-4 or
similar forms which may be promulgated in the future.
 
2.10   Termination of Registration Rights. The obligations of the Company to
register any Holder’s Registrable Shares pursuant to this Section 2 shall
terminate at such time as all of a Holder’s Registrable Shares may immediately
be sold under Rule 144 during any ninety (90) day period, free of any lock-up or
market stand-off restrictions.
 
 
7

--------------------------------------------------------------------------------

 
 
3.   Assignability. This Agreement shall be binding upon and inure to the
benefit of the respective heirs, successors and assigns of the parties hereto.
 
4.   Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of California.
 
5.   Amendment. Any modification, amendment, or waiver of this Agreement or any
provision hereof, either retroactively or prospectively, shall be in writing and
executed by the Company and the holders of not less than fifty percent (50%) of
the Registrable Shares which shall be binding upon all of the parties hereto.
 
6.   Counterparts. This Agreement may be executed in any number of counterparts
and via facsimile, each of which shall be an original, but all of which together
shall constitute one instrument.
 
7.   Notice. Any notices and other communications required or permitted under
this Agreement shall be effective if in writing and delivered personally or sent
by telecopier, federal express or registered or certified mail, postage prepaid,
addressed as follows:
 
If to the Purchasers, to:
The names and addresses set forth in the signature block or on Exhibit A
   
with a copy to:
James E. McCormick III, Esq.
Allen Matkins Leck Gamble Mallory & Natsis LLP
1900 Main Street, 5th Floor
Irvine, California 92614-7321
Facsimile: (949) 553-8354
Email: kmccormick@allenmatkins.com
   
If to the Company, to:
Small World Kids, Inc.
5711 Buckingham Parkway
Culver City, California 90230
Facsimile: (310) 252-1195
   
with a copy to:
David L. Ficksman, Esq.
Troy & Gould Professional Corporation
1801 Century Park East, 16th Floor
Los Angeles, California 90067



Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date delivered, if delivered personally, (b) two
business days after being sent, if sent by Federal Express, (c) one business day
after being sent, if sent by telecopier with confirmation of good transmission
and receipt, and (d) three business days after being sent, if sent by registered
or certified mail. Each of the parties herewith shall be entitled to specify
another address by giving notice as aforesaid to each of the other parties
hereto.
 
IN WITNESS WHEREOF, the Company has caused this First Amended and Restated
Registration Rights Agreement to be executed by its authorized officer as of the
date first above written.
 
 
8

--------------------------------------------------------------------------------

 
 

 
SMALL WORLD KIDS, INC.
 
 
By:                                                                                               
Name: Debra Fine
Title: Chief Executive Officer
 



Each of the undersigned Purchasers has caused this counterpart signature page to
the First Amended and Restated Registration Rights Agreement with Small World
Kids, Inc., a Nevada corporation, to be signed by its authorized officer or
person as of the date first above written.
 
PURCHASERS:
   
HONG KONG LEAGUE CENTRAL CREDIT UNION
 
 
By:                          
Name:                   
Title:           
     
Address:
c/o SBI Advisors, LLC
610 Newport Center Drive, Suite 1205
Newport Beach, California 92660
Attention: Shelly Singhal
Fax Number: 949-679-7280
     
SBI ADVISORS, LLC
     
By:                          
Name:                     
Title:           
     
Address:
610 Newport Center Drive, Suite 1205
Newport Beach, California 92660
Attention: Shelly Singhal
Fax Number: 949-679-7280
     
KERSHAW MACKIE & COMPANY
     
By:                          
Name: David Kershaw
Title: Sole Proprietor
     
Address:
2405 S. Broadway
Santa Ana, California
Attention: David S. Kershaw
Fax Number: (949) 709-1842

 
 
9

--------------------------------------------------------------------------------

 
 
The undersigned Purchaser has caused this counterpart signature page to the
First Amended and Restated Registration Rights Agreement with Small World Kids,
Inc., a Nevada corporation, to be signed by its authorized officer or person as
of the date first above written.
 

     
By:                          
Name:                     
Title:           
Address:
 
                                                                                
                                                                                
 
Attention:                                                                                        
Fax Number:
(____)                                                                       



 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LIST OF PURCHASERS
 
Name of Purchaser
 
Face Amount of Notes
 
Initial Number of
Shares Subject of
Warrants
 
Hong Kong League Central Credit Union
 
$
302,500
   
--
 
Kershaw/Mackie & Company
 
$
27,500
   
12,500
 
SBI Advisors, LLC
   
--
   
137,500
 
SBI Ventures, LLC
 
$
166,667
   
83,333
 
Dennis L. Pelino
 
$
111,111
   
55,555
 
C.E. Unterberg, TowbinCapital Partners I, L.P.
 
$
111,111
   
55,555
 
Trinad Capital Master Fund Ltd.
 
$
277,777
   
138,885
 
Fine Family Trust
 
$
111,111
   
55,555
 
David Marshall, Inc.
 
$
111,111
   
55,555
 
The Levy Family Trust of 1997
 
$
111,111
   
55,555
 
George Karfunkel
 
$
111,111
   
55,555
 
Yehuda Neuberger
 
$
111,111
   
55,555
 



 
 

--------------------------------------------------------------------------------

 